To compel respondents to vacate an order setting aside the, proceedings of a commissioner of highways in opening a highway, and to proceed to hear and determine certain appeals to said board in said matter.
Granted February 25, 1891, without costs.
Relator was one of the petitioners for the road, and contended (1) that no proper notice of the hearing of the appeals had been given by said board, and (2) that the appeals raised but one question, viz: the sufficiency or insufficiency of the damages awarded to appellants, and that no hearing was had upon that question, but the board went beyond the ground stated, and set aside the proceeding for other reasons, citing Tefft vs. Hamtramck, 38 M., 558.